Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 04/21/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 2 and 3 have been canceled, Claims 22-25 have been newly added and Claims 1 and 4-25 are currently pending and being examined.
Specification
The disclosure is objected to because of the following informalities: Paragraph 00110 states that 124 is “The downhole-type blower system” then goes on to state “the downhole-type compressor” is 124.  
The specification is objected to because 702a and 702b point to seals in figure 7 however, the specification cites 702a and 702b as bearing assemblies.  Furthermore, 704a and 704b refer to bearing assemblies in figure 7 and seals in the specification.
Appropriate correction is required.  Applicant is encouraged to thoroughly check the specification for accuracy.
Drawing Objection
The drawings are objected to because 702a and 702b point to seals in figure 7 however, the specification cites 702a and 702b as bearing assemblies.  Furthermore, 704a and 704b refer to bearing assemblies in figure 7 and seals in the specification. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mayer-Ortiz (USPN 2,706,451) in view of Nisley (USPN 5,833,372).
In reference to independent claim 17, Mayer-Ortiz teaches a method of sealing bearing assemblies (29, fig 2) in a downhole-type blower system (fig 1 and 2) comprising 
an outer surface (outer diameter of 10, fig 1) with a diameter less than that of a wellbore (not pictured) in which the blower (fig 1 and 2) is to be installed (col 1, lines 18-21 specifies “a deep well pump in which a rotating impeller so coacts with a fixed impeller that both operate within an annular space having almost as great a diameter as the 20 tubular casing enclosing it”), 
the method comprising: 
sealing a gap (the gap between the rotor 65 and 27, fig 2) between a fluid stator (70, fig 2; seals 52, 52a, 57, and 57a seal the area between the stator and the rotor) and a fluid rotor (65) of the downhole-type blower system (fig 1 and 2), by a labyrinth seal (52, 52a, 57, and 57a, col 6 lines 10-41; can be interpreted as a labyrinth seal as they provide a circuitous route for fluid to pass) located between the fluid rotor and the fluid stator (52, 52a, 57, and 57 are between the rotor 65 and stators 70, fig 2, 10, and 
.Mayer-Ortiz is silent to
a labyrinth seal that is grease packed.
Nisley, a sealing system for bearings, teaches
the plurality of seals (80, 82,  and 84, col 5, lines 8-13; fig 3) comprising a labyrinth seal (76, fig 3) that is grease packed within a gap of the labyrinth seal (col 6, lines 26-32 specifically discloses “The regions surrounding rings 80 and 82 also defined cavities 102 in which grease dams are established following insertion of a lubricant grease into seal housing 28. These grease dams preferably substantially fill cavities 102 and extend up to inner ring 98. A further close-running labyrinth seal 104 is established in a region surrounding inner ring 98.” Examiner is interpreting the area filled with grease to be a continuation of the labyrinth seal as it has a labyrinthine structure) used to seal bearings assemblies (col 1, 12-13 specifically discloses, “The invention also relates to a bearing incorporating such a seal”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sealing system of Nisley in the pump of Mayer-Ortiz to provide “a plurality of barriers within a relatively straightforward structure that is easy to install and service.” Col 2, lines 4-6; Nisley.
In reference to dependent claim 18, Mayer-Ortiz in view of Nisley teaches the method of claim 17, Mayer-Ortiz further discloses a blower
wherein the labyrinth seal  is a first labyrinth seal (52 and 52a, fig 10) located at a first end of a fluid rotor (40), and wherein the method further comprises sealing the bearing assembly (29, fig 2) by a second labyrinth seal (57 and 57a, fig 11) located at a second end of the fluid rotor (52, 52a, 57 and 57a, fig 10 and 11 are on either side of the rotor assembly 40, fig 2, 10, and 11; col 6, lines 10-48).  

Claims 1, 4, 19-22, 24, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mayer-Ortiz (USPN 2,706,451) further in view of  Chaix (USPN 5,253,977) further in view of Nisley (USPN 5,833,372).
In reference to independent claim 1, Mayer-Ortiz teaches a downhole-type blower system comprising: 
a blower (fig 1 and 2, applicant’s specification para 0054 interchanges blower with compressor, see spec objection above, the disclosed blower and compressor compress liquid or gas) comprising an outer surface with a diameter less than that of a wellbore in which the blower is to be installed (col 3, lines 79-83 ), 
the blower comprising: 
a segmented fluid stator (70, fig 2; col 7 lines16-20) comprising a plurality of axially stacked (best seen in fig 2), clamped together stator segments (individual segments of 70 seen in fig 2) 
a fluid rotor (65) within the stator (70, fig 2); 
a plurality of bearing assemblies (29) axially arranged along the rotor (mounted on the shaft 32, fig 2; col 5 line 5), 
the bearing assemblies (29) supporting the rotor (65) to rotate within the stator (70, fig 2, col 5, lines 3-26); and 
a plurality of seals (52, 52a, 57, and 57a, figs 10 and 11)  located between the fluid rotor (65) and the fluid stator (70, fig 2; col 7 lines16-20), 
the plurality of seals (52, 52a, 57, and 57a, col 6 lines 10-41) configured to seal a gap (the gap between the rotor 65 and 27, fig 2) between the stator (70) and the rotor (65) against ingress of fluid through the gap (the gap between the rotor 65 and 27, fig 2) to the plurality of bearing assemblies (bearing assemblies 29, fig 2; col 5 lines 4-5), 
each of the plurality of seals (52, 52a, 57, and 57a, fig 10 and 11, col 6 lines 10-41) associated with one of the plurality of bearing assemblies (29, fig 2; col 5 lines 4-5), 
the plurality of seals (52, 52a, 57, and 57a, col 6 lines 10-41) comprising a labyrinth seal (52, 52a, 57, and 57a can be interpreted as a labyrinth seal as they provide a circuitous route for fluid to pass).
Mayer-Ortiz is silent to
the stator segments defining an exterior surface
a labyrinth seal that is grease packed within a gap of the labyrinth seal.
Chaix, a similar fluid mover teaches
the stator segments (14 and 3, fig 1 are axially stacked and clamped together with bolts 4 and nuts 5, col 2, lines 47-49) defining an exterior surface of the blower (3 stacked together forms the body of the pump 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the bolt securing method of Chaix in the pump of Mayer-Ortiz for “this type of installation is both simple and reliable”, col 4, lines 18-19; Chaix.  By placing the securing method on the outside the pump can be more easily assembled and maintained.
Chaix is silent to
a labyrinth seal that is grease packed within a gap of the labyrinth seal.
Nisley, a sealing system for bearings, teaches
the plurality of seals (80, 82, and 84, col 5, lines 8-13; fig 3) comprising a labyrinth seal (76, fig 3) that is grease packed within a gap of the labyrinth seal (col 6,26-32 specifically discloses “The regions surrounding rings 80 and 82 also defined cavities 102 in which grease dams are established following insertion of a lubricant grease into seal housing 28. These grease dams preferably substantially fill cavities 102 and extend up to inner ring 98. A further close-running labyrinth seal 104 is established in a region surrounding inner ring 98.” Examiner is interpreting the area filled with grease to be a continuation of the labyrinth seal as it has a labyrinthine structure) used to seal bearings assemblies (col 1, 12-13 specifically discloses, “The invention also relates to a bearing incorporating such a seal”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sealing system of Nisley in the 

In reference to independent claim 19, Mayer-Ortiz teaches a downhole-type blower system comprising: 
a compressor (fig 1 and 2, applicant’s specification para 0054 interchanges blower with compressor, see spec objection above, the disclosed blower and compressor compress liquid or gas) comprising an outer surface with a diameter less than that of a wellbore (not pictured) in which the compressor is to be installed (col 1, lines 18-21 specifies “a deep well pump in which a rotating impeller so coacts with a fixed impeller that both operate within an annular space having almost as great a diameter as the 20 tubular casing enclosing it”), 
the compressor comprising:  
a segmented stator (segmented stator 70, fig 2; col 7 lines 16-20); 
a rotor (rotating drum assembly 40 made up of segments 65, hereafter 65) carried within and supported by the stator (65 is within 70, fig 2; col 7 lines 16-20); 
a plurality of bearing assemblies (29) arranged axially along the rotor (there is a bearing assembly 29 at the top and bottom of 65, col 5, lines 83-85), 
the plurality of bearing assemblies (29) supporting the rotor (40) to rotate within the stator (70, fig 2; col 7 lines16-20); and 
a plurality of seals (52, 52a, 57, and 57a, col 6 lines 10-41) located between the rotor (65, fig 2) and the stator (70, fig 2), 
the plurality of seals (52, 52a, 57, and 57a, col 6 lines 10-41) configured to seal a gap (the gap between the rotor 65 and 27, fig 2) between the stator (70) an the rotor (65) to seal against ingress of fluid through the gap (the gap between the rotor 65 and 27, fig 2) to the plurality of bearing assemblies (bearing assemblies 29, col 6, lines 10-41; the cite specifically mentions how 50 and 55 act to not only support the rotor but to seal off the inside of the pump), 
each of the plurality of seals (52, 52a, 57, and 57a, col 6 lines 10-41) associated with one of the plurality of bearing assemblies (29), 
each of the plurality of seals (52, 52a, 57, and 57a, col 6 lines 10-41) comprising a labyrinth seal (both 52, 52a, 57, and 57a can be interpreted as a labyrinth seal as they provide a circuitous route for fluid to pass).  
Mayer-Ortiz is silent to
the plurality of stator segments compressed with a plurality bolts
grease positioned in a gap in the labyrinth seal, the grease configured to fill the gap within the labyrinth seal.
Chaix, a similar fluid mover teaches
the plurality of stator segments (3 and 14, fig 4) compressed with a plurality bolts (fig 4 shows two bolts securing the pump together, col 2, lines 47-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the bolt securing method of Chaix in the pump of Mayer-Ortiz for “this type of installation is both simple and reliable”, col 4, lines 18-19; 
Chaix is silent to
a labyrinth seal that is grease packed 
Nisley, a sealing system for bearings, teaches
grease positioned in a gap in the labyrinth seal (76 formed by individual seals 80, 82, and 84, fig 3), the grease configured to fill the gap within the labyrinth seal (col 6,26-32 specifically discloses “The regions surrounding rings 80 and 82 also defined cavities 102 in which grease dams are established following insertion of a lubricant grease into seal housing 28. These grease dams preferably substantially fill cavities 102 and extend up to inner ring 98. A further close-running labyrinth seal 104 is established in a region surrounding inner ring 98.” Examiner is interpreting the area filled with grease to be a continuation of the labyrinth seal as it has a labyrinthine structure) used to seal bearings assemblies (col 1, 12-13 specifically discloses, “The invention also relates to a bearing incorporating such a seal”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sealing system of Nisley in the pump of Mayer-Ortiz in view of Chaix to provide “a plurality of barriers within a relatively straightforward structure that is easy to install and service.” Col 2, lines 4-6; Nisley.



In reference to dependent claim 4, Mayer-Ortiz in view of Chaix and Nisley teaches the downhole-type blower system of claim 1, Mayer-Ortiz further discloses a system that maintains sealing properties while the downhole-type blower system (fig 1 deep well pump in which a rotating impeller so coacts with a fixed impeller that both operate within an annular space having almost as great a diameter as the 20 tubular casing enclosing it”), however Mayer-Ortiz does not disclose the system wherein grease is configured to maintain lubrication and sealing properties, Nisley further discloses the system wherein the grease (in cavities 102, fig 3) is configured to maintain lubrication and sealing properties (col 6, 26-32 specifically discloses “The regions surrounding rings 80 and 82 also defined cavities 102 in which grease dams are established following insertion of a lubricant grease into seal housing 28. These grease dams preferably substantially fill cavities 102 and extend up to inner ring 98. A further close-running labyrinth seal 104 is established in a region surrounding inner ring 98.” The grease would naturally aid in lubrication.).  
In reference to dependent claim 20, Mayer-Ortiz in view of Chaix and Nisley teaches the downhole-type blower system of claim 19, Mayer-Ortiz further discloses a blower 
wherein the rotor (40) comprises a segmented rotor comprising a plurality of rotor segments (segments 65 are assembled into the rotating drum assembly 40, fig 1 and 2).  

In reference to dependent claim 21, Mayer-Ortiz in view of Chaix and Nisley teaches the downhole-type blower system of claim 1, Mayer-Ortiz 
wherein the blower comprises an axial flow blower (the pump in fig 1 and 2 is an axial flow fluid mover).  
In reference to dependent claim 22, Mayer-Ortiz in view of Chaix and Nisley teaches the downhole-type blower system of claim 1, Mayer-Ortiz further discloses a blower 
wherein there is a seal (52, 52a, 57, and 57a, figs 10 and 11) for every bearing assembly (there are seals 52, 52a, 57, and 57a for each bearing 29 above and 29 below).  
In reference to dependent claim 24, Mayer-Ortiz in view of Chaix and Nisley teaches the method of claim 17, Mayer-Ortiz further discloses a blower 
wherein the fluid located between the fluid rotor (65) and the fluid stator (70) comprises suspended particulates, and sealing comprises sealing against ingress of the particulates (52, 52a, 57, and 57a, figs 10 and 11; seal off the rotor including from particulates,  col 6, lines 10-48).  
In reference to dependent claim 25, Mayer-Ortiz in view of Chaix and Nisley teaches the downhole-type blower system of claim 19, Mayer-Ortiz further discloses a blower 
wherein the plurality of bearing assemblies (29) comprise all of the bearing assemblies axially arranged along the rotor (rotor 65; are the only pure bearing assemblies on the rotor, col 5, lines 4-9).


Claims 5-9 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mayer-Ortiz (USPN 2,706,451) in view of  Chaix (USPN 5,253,977) further in view of Nisley (USPN 5,833,372) in view of Lamson (USPN 3,198,735).
In reference to dependent claims 5-9 and 23, Mayer-Ortiz in view of Chaix and Nisley teaches the downhole-type blower system of claim 1, 
Mayer-Ortiz further discloses a plurality of bearing assemblies (29, fig 2), however 
Mayer-Ortiz, Chaix, and Nisley do not teach
(claim 5) the plurality of bearing assemblies comprise ball bearing assemblies.
(claim 6) a ball bearing assembly comprises a thrust bearing or a radial bearing.
(claim 7) a ball bearing assembly of the plurality of ball bearing assemblies comprises a soft material configured to lubricate the ball bearing assembly.
(claim 8) the soft material comprises a lead alloy or graphite.
(claim 9) the ball bearing assemblies are unsealed.
(claim 23) wherein the soft material comprises graphite.  
Lamson, a type of bearing of the type used in pumps, teaches
(claim 5) the plurality of bearing assemblies comprise ball bearing assemblies (fig 1-6 clearly shows a ball bearing, col 1, lines 59-67).
(claim 6) a ball bearing assembly comprises a thrust bearing or a radial bearing (fig 1 clearly shows a radial ball bearing, col 3, line 40 discloses a radial load).
(claim 7) a ball bearing assembly (fig 1-6) comprising a soft material (28, fig 2, 4, and 6) configured to lubricate the ball bearing assembly (col 2, lines 52-54 specifically 
(claim 8) the soft material comprises a lead alloy (col 2 lines 61-72 specifically mentions various lead alloys, which applicant has specified as a “soft material”).
(claim 9) the ball bearing assembly (fig 1-6) is unsealed (fig 1 shows a bearing with no integral sealing).
(claim 23) wherein the soft material comprises graphite (col 2 lines 61-72 specifically mention graphite and various lead alloys).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the bearing of Lamson  in the pump of Mayer-Ortiz in view of Chaix and Nisley “to provide a lubricated anti-friction bearing having an improved wear life and load carrying capacity”, col 1, lines 47-49; Lamson.

Claims 10, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mayer-Ortiz (USPN 2,706,451) in view of  Chaix (USPN 5,253,977) further in view of  Nisley (USPN 5,833,372) further in view of Jensen (USPN 4,981,420).
In reference to dependent claims 10 and 11, Mayer-Ortiz in view of Chaix and Nisley teaches the downhole-type blower system of claim 1, however 
Mayer-Ortiz, Chaix, and Nisley do not teach 
(claim 10)
(claim 11) the electric machine and the blower are coupled by a single shaft extending through the electric machine and the blower.
Jensen, a similar fluid mover, teaches
(claim 10) an electric machine (rotor 19 and stator 12, fig 1) positioned downhole of and coupled to the blower (the rotor 19 and stator 12 are positioned downhole of the pump unit, comprising impeller 21 and chambers 22, fig 1), the electric machine (fig 1) configured to drive the blower (col 1, 6-9 specifically discloses “The invention relates to an immersion pump assembly comprising a wet-rotor motor, a frequency changer for controlling the speed of rotation and/or the torque of the motor, and a pump unit.”), and
(claim 11) the electric machine (rotor 19 and stator 12, fig 1) and the blower (impeller 21 and chambers 22, fig 1) are coupled by a single shaft (16) extending through the electric machine (rotor 19 and stator 12, fig 1) and the blower (impeller 21 and chambers 22, fig 1; col 3, 28-30 specifically discloses “A spindle 16 common to the assembly and carrying the rotor 19 is located in bearings 17 and 18 and is axially supported in a self-adjusting thrust bearing.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mayer-Ortiz in view of Chaix and Nisley with the motor and shaft arrangement of Jensen “to provide an immersion pump assembly which is economical to produce commercially and which can readily be installed” col 1, 43-45; Jensen.  By locating, the motor at the bottom of the pump and placing the motor and the pump on a common shaft the assembly is easier and more economical because no shaft coupler is required. 

Claims 10, and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mayer-Ortiz (USPN 2,706,451) in view of  Chaix (USPN 5,253,977) further in view of Nisley (USPN 5,833,372) further in view of Yuratich (USPAP 2008/0284264).
In reference to dependent claims 10, and 14-16, Mayer-Ortiz in view of Chaix and Nisley teaches the downhole-type blower system of claim 1, however 
Mayer-Ortiz, Chaix, and Nisley do not teach 
 (claim 10) an electric machine positioned downhole of and coupled to the blower, the electric machine configured to drive the blower, and
(claim 14) a variable frequency drive configured to be located at a topside facility, the variable frequency drive configured to control the downhole-type blower system by varying an electrical signal directed to the electric machine.
(claim 15) the electric machine further comprises a permanent magnet rotor.
(claim 16) the electric machine comprises an electric machine stator arranged to form an annulus with an inner wall of the wellbore, the annulus configured to flow a gas therethrough to cool the electric machine during operation of the downhole-type blower.
Yuratich, a similar system for moving fluid, teaches
(claim 10)
(claim 14) a variable frequency drive (111) configured to be located at a topside facility, the variable frequency drive (111) configured to control the downhole-type blower system by varying an electrical signal directed to the electric machine (108, fig 1; para 0014 specifically discloses “It has become common to use variable speed drives to power these motors, rather than direct connection to the utility supply.  Variable speed drives first convert utility AC power, typically at 60 Hz, to DC, and then by electronic switching convert the DC to a variable frequency alternating voltage.”).
(claim 15) the electric machine (108, fig 1) further comprises a permanent magnet rotor (fig 2 and 3, para 0079 specifically discloses “The rotor has a central shaft 201 for transmitting the output torque, and a plurality of magnetically permeable sleeves 203 carrying permanent magnets 204”).
(claim 16) the electric machine (108, fig 1) comprises an electric machine stator (made of laminations 206, fig 2 and 3) arranged to form an annulus with an inner wall of the wellbore (101 is the borehole, fig 1), the annulus configured to flow a gas therethrough to cool the electric machine (108, fig 1) during operation of the downhole-type blower (para 0076 specifically discloses “The pumped fluid passes over the motor 108 before entering the pump 107 and thus provides a certain amount of cooling of the motor 108.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the motor, motor placement and powering method of Yuratich in the system of Mayer-Ortiz in view of Chaix and Nisley “to provide an efficient electric submersible pump, comprising a reliable electric submersible motor capable of operating at low, medium and high speeds” para 0025, .

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mayer-Ortiz (USPN 2,706,451) in view of  Chaix (USPN 5,253,977) further in view of Nisley (USPN 5,833,372) further in view of Deters (USPN 3,116,696).
In reference to dependent claim 10, 12, and 13, Mayer-Ortiz in view of Chaix and Nisley teaches the downhole-type blower system of claim 1, however 
Mayer-Ortiz, Chaix and Nisley do not teach 
 (claim 10) an electric machine positioned downhole of and coupled to the blower, the electric machine configured to drive the blower, 
(claim 12) the electric machine further comprises an electric machine shaft, and the blower further comprises a blower shaft, and
(claim 13) an uphole end of the electric machine shaft is connected to a downhole end of the blower shaft.
Deters, a similar system for moving fluid, teaches
(claim 10)
(claim 12) the electric machine (11) further comprises an electric machine shaft (77), and the blower further comprises a blower shaft (13, fig 1; col 6, lines 57-60),
(claim 13) an uphole end (top end of 77, fig 1)  of the electric machine shaft (77) is connected to a downhole end (bottom of 13) of the blower shaft (13; the two shafts are connected with the coupler 86, fig 1; col 6, lines 57-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the motor and power transmission method of Deters in the system of Mayer-Ortiz in view of Chaix and Nisley to provide a pump "which can be economically manufactured and assembled" by segmenting the shafts and placing the motor at the bottom the system as a whole can be more easily assembled (motors are generally one of the heavier objects, so if it is the last to assemble the unit is easier to transport during assembling) col 2, 23-24; Deters.

Response to Arguments
Applicant's arguments filed on 04/21/2019 have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746